   Case: 1:14-cv-02280 Document #: 437 Filed: 01/21/20 Page 1 of 4 PageID #:8587




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

COUNTY OF COOK,                    )
                                   )
            Plaintiff,             )
                                   )
v.                                 )
                                   )
BANK OF AMERICA CORPORATION,       )               Case No. 14-cv-2280
BANK OF AMERICA, N.A.,             )
COUNTRYWIDE FINANCIAL              )               District Judge Elaine E. Bucklo
CORPORATION,                       )
COUNTRYWIDE HOME LOANS, INC.,      )               Magistrate Judge Sunil R. Harjani
COUNTRYWIDE BANK, FSB,             )
COUNTRYWIDE WAREHOUSE LENDING, )
LLC, BAC HOME LOANS SERVICING, LP, )
MERRILL LYNCH & CO., INC., MERRILL )
LYNCH MORTGAGE CAPITAL INC., and   )
MERRILL LYNCH MORTGAGE LENDING, )
INC.,                              )
                                   )
            Defendants.            )

               DEFENDANTS’ MOTION TO SEAL RELATING TO
        OPPOSITION TO PLAINTIFF’S MOTION TO DISQUALIFY COUNSEL

       Pursuant to Local Rule 26.2, Defendants respectfully move the Court to enter an order

sealing the unredacted version of the Declaration of Benjamin R. Cox in Support of Defendants’

Opposition to Plaintiff’s Motion to Disqualify Counsel. In support of this Motion, Defendants

state as follows:

       1.      The provisionally redacted statements contained within the Declaration of

Benjamin R. Cox all reflect post-retention privileged communications between Goodwin and

certain individuals noted as “confidential witnesses” in the County’s Second Amended

Complaint.
   Case: 1:14-cv-02280 Document #: 437 Filed: 01/21/20 Page 2 of 4 PageID #:8588




       2.      The Northern District of Illinois has held that post-retention agreement

communications are generally protected by the attorney-client privileged. See, e.g., Medline

Indus., Inc. v. C.R. Bard, Inc., 2016 WL 307310, at *7 (N.D. Ill. Jan. 26, 2016).

       3.      Accordingly, good cause exists to grant this Motion.

       4.      Counsel for the Defendants contacted Plaintiff’s counsel regarding its position on

this Motion, and Plaintiff’s counsel reported that they do not currently consent.

       5.      Defendants also note that tomorrow they will be filing a “Request for Status

Conference Hearing” with this Court to discuss contacting the “confidential witnesses” about this

privileged communication filing and other subjects.

       WHEREFORE, Defendants respectfully request that the Court enter an order sealing the

Declaration of Benjamin R. Cox in Support of Defendants’ Opposition to Plaintiff’s Motion to

Disqualify Counsel.




                                                 2
  Case: 1:14-cv-02280 Document #: 437 Filed: 01/21/20 Page 3 of 4 PageID #:8589




Dated: January 21, 2020                     Respectfully submitted,

                                           /s/ Matthew S. Sheldon

                                           Ryan Dunigan
                                           RDunigan@winston.com
                                           Joseph Laurence Motto
                                           jmotto@winston.com
                                           WINSTON & STRAWN LLP
                                           35 West Wacker Drive
                                           Chicago, Illinois 60601
                                           Tel.: (312) 558-5600
                                           Fax: (312) 558-5700

                                           Matthew S. Sheldon
                                           MSheldon@goodwinlaw.com
                                           Thomas M. Hefferon
                                           THefferon@goodwinlaw.com
                                           Sabrina Rose-Smith
                                           SRoseSmith@goodwinlaw.com
                                           Joseph F. Yenouskas
                                           JYenouskas@goodwinlaw.com
                                           Levi Swank
                                           LSwank@goodwinlaw.com
                                           GOODWIN PROCTER LLP
                                           901 New York Avenue, N.W.
                                           Washington, D.C. 20001
                                           Tel.: (202) 346-4000
                                           Fax: (202) 346-4444

                                           Courtney L. Hayden
                                           chayden@goodwinlaw.com
                                           James W. McGarry
                                           JMcGarry@goodwinlaw.com
                                           Alicia Rubio-Spring
                                           arubio-spring@goodwinlaw.com
                                           Catalina Azuero
                                           cazuero@goodwinlaw.com
                                           GOODWIN PROCTER LLP
                                           100 Northern Ave.
                                           Boston, MA 02210
                                           Tel.: (617) 570-1000
                                           Fax: (617) 523-1231

                                           Attorneys for Defendants



                                       3
  Case: 1:14-cv-02280 Document #: 437 Filed: 01/21/20 Page 4 of 4 PageID #:8590




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2020, I caused a true and correct copy of the

foregoing to be served upon counsel of record as of this date by electronic filing.




Dated: January 21, 2020                       /s/ Matthew S. Sheldon
                                                  Matthew S. Sheldon
                                              One of the attorneys for Defendants
